 

 

Case 2:20-cv-11328-GCS-DRG ECF No.1, PagelD.1 Filed 05/02/20 Page 1 of 14

! '
|
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) \

UNITED STATES DISTRICT COURT

 

 

for the
District of
Division
Yell Derrick
Lor O E ERRIC
Case: 2:20-cv-11328
) Judge: Steeh, George Caram
MJ: Grand, David R.
Plaintiffs) Fed ORY DERRI Ky ADVANCED CORRECTIONAL
aint (s CMP CORY DERRICK
(Write the full name of each plaintiff who is filing this complaint. ) HEALTH CARE INC (SS)
If the names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-v- )
. )
Advanced Coxnrectional Health Cg,
, )
PLC. De. Chellam, Mvesé Banbra
Nues€ TASHA )
- )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )

names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 11
 

 

Case 2:20-cv-11328-GCS-DRG ECF No.1, PagelD.2 Filed 05/02/20 Page 2 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name

All other names by which
you have been known:

ID Number

Current Institution
Address

B. The Defendant(s)

Cory O'dell Derrick

NoNE

#103775 |
Midland County Jail
105 Fast LCE Drive

Midland mi 4B64A

Citv State Zip Code

 

 

 

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. |
Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No. 2
Name
Job or Title (if known)
Shield Number
Employer
Address

Advanced Correctional HEA thcare, Inc,
Health Cacé€ Professional
N/A
Advanced Cotnectvonal Healthcare, Inc.
3912 W. Baring Tracé

 

 

 

 

 

Pe oRIA TL 6161S
City State Ziv Code
Wf individual capacity Official capacity

De. Chellam

DoctoK

 

 

 

N/A
Advanced Coenectiowal Health cane, Ine .
3992 i Baring Tract

PEoRIA ‘TL 61615

Citv State Zip Code
[_] Individual capacity Official capacity

 

 

Page 2 of 11
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Il.

Case 2:20-cv-11328-GCS-DRG ECF No.1, PagelD.3 Filed 05/02/20 Page 3 of 14

Defendant No. 3
Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No. 4
Name
Job or Title (if known)
Shield Number
Employer
Address

Basis for Jurisdiction

Lastname unkwow
Nursé Barbra N
Nufks5€
N/A __.
Advanced Correctional Health Cage, INC,
39ad WI. Raging Track
PEORIA TL 6/615

City State Zip Code
[_] Individual capacity we Official capacity

 

 

 

 

Lact NAME UN balou
Nursé Tasha
a Noutse

N/A
Advanced Coun cetional Health can€, INC.
9d2 \/. Baking Trace
PEORIA ‘IL 6146/5

City State Zip Code
[_] Individual capacity Official capacity

 

 

 

 

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and {federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A. Are you bringing suit against (check all that apply):

[_] Federal officials (a Bivens claim)

W stat or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

The night to clpont ie cane, AndA to be peotectect Low Courd -(9 j

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Page 3 of 11
Case 2:20-cv-11328-GCS-DRG ECF No.1, PagelD.4 Filed 05/02/20 Page 4 of 14

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

I.

 

Adyanced Coantctional Health Can INc.

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

By Not providing Chase Cane AL ééel s For Mayon MEnve ava age pane fot.
Fpilin +e sterilize, clean tue WAsh Host, ANAC -Papmacerae from all
Germs ancl Bacteria to Peo tectand Prevent me Cam Become in

wil itt IS SUES
Vote triste + =|9< Favtont to Notily Counts 0 cto ey 18 UES,
prisoner Status &) h te Covid “11, K ootwEk KE TAKEN, Kato tat l hn vé oh véthew

iw andeto Preven t Fue ee Damnyes Jd medication

Indygate whether you are a prisoner or other confined person as follows (check all that apply):

 
 

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

OOOUU S&S

Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite

any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

i /A

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

 

 

Mid land Count Tail Intake, April 9th ten §- 1-20

Page 4 of 11
 

 

Case 2:20-cv-11328-GCS-DRG ECF No.1, PagelD.5 Filed 05/02/20 Page 5 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

C. What date and approximate time did the events giving rise to your claim(s) occur?

1°45 AW,

so, a
: » Apel (0, A990

2i00PRm

 

Agu 16,4000") Apeil 29, 2090

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what leas, My Y fran. CA Ne) Téd Soci, A wel

Médical Supp at Goat fot weg tle eke TAME Lpouru & By Mih ane
Cauattu Sail Ad mints tention, Al AAvE "BEEN demic thé Log ht Ud Heuéw
C- Pap machiné 4 And math ane Ho SE CMCAWE uri to Bid Fe Bu thé
Advanced rete Frontal vee ack tE INC. And Tail Kaby nt 5 tLARK CL Laid) q

E he bes ithvut w ane VY t Dera yad Coal Longs ME vEM SL Bow p
fi Ze fe Sah, “ws NAS Ben ite bos LUC LAUR 2 L Knee, Mp dil Get Tail
Paelpgloe at t kantdlaly Oe.clheM aba All ong wih fle Ll § Ki

Roop Ah i kaw AT

Aine Kh Conte LE Rte Soh, Co Me ep

Patek
If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive. Hy tW/ JUhi€s SALE Kav sit Af He i afc, Pau Al id

my hi IPS poy at deg jhe Pov th HAS GEEN Ce tolftis'cb whilt STEEL phy Chi SiN ae Ao Ale
of chy na Fok Ait,» AN UA KA Sound oot my K,. A/F; AO EWS En Blood ¢/ots, L hAvE
Réci ed No wiedi cA] CAKE At All Fok ne MSIE CAKE NUECES. ) Pi pr aly 1 Capi Aric
ey ppd Sort ted ng mein 1° ‘Ke AS CAUSE WS vit tothe jal Preis Z Signed ned
reigases fol, Also Naw L Art HAIN? AWAKA tyus€ BetnPitar cecau PRI BACKELIA
tpt Koilb of iA sidé One JAls the ist foot € ZT whS cAMd fo c/eAr ot FhE Cen taas

Mgt Lt S7¢ 0 ANTAL pif PAR tio th ow PREL LP KCALE, WA,

w

So RAG ond, by Me THEM that At hay fiwl F CAN 9 E+ Covid-/ AM fb by Lai ket CHER,

Cavities eutky hy and my can £ Andf On fort Brae & Th Sock, kad $1 Te prac tier ps Help.
Kp

aiet Feta a As nAyy b+ Lk vs CE A AE Paw ELio AS Co bP thy Ie cAI (- Ch OSIM deriv’ ar
hr oe

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims. I jpAN+ $4 ¢ Corrtto hild Aclvantcecl Cotkéchindl
HEATH x48 Néspons ale Pop ee ERM PSS LLY pi LT wohl thie Po Be SEA RK ecounttalal
Po Notontly Hoe Neg! BOA LOAM ADES em C- APwnchae geri nip refs Carat -£F, had
whacecectt 4 2g € phe Ite Ee ong hs: AG Mg ste th ge Cg (acho taky gen) #9
koe - Atl LA ng hacl Fo bave we annoyed oy b's Facilty so Z's ae Meaned
the SEALE obk Hilt cael. Do Ash & oK'/S0,000, Foe HB arent AZ, cholo real)
Anil E20 tran al Ai eeiKY Ey Kite 2 & ECA oY A Coupen tint Doc tok me yehele a€
Aa 96S Arid A arg CPG, BYERS aed ast of “A U4}, o30, 909 Frsmt
CAN EC Cotciefional Heh Hy cant, INC. OK tall a, Pech ing gory chubocCMke HEE,
Recast thi NEplect CANMOFE BE Lixtel, ‘4 Ay CAS LS 4 Toe ay os Fo FE tal JURE S in}
whith Za 4 Oe HE Lerk aeel cal Leen ba foe co adey fom Mc}

on Farhi 4s | prctieet © sutra tr s PENAL O Cov CHa EU Page 5 of 11
f the (oxpinist to LE Ph it “Waaanch fi SRA AREAIET, fe ae IheG °

A
V. Tnjuries “it 4 ALE ong Ahé Sauls 4 “b a0 Also the pastucatoL Jem pst

  
   
  
  
   
  
  
 

 

 
 

 

Case 2:20-cv-11328-GCS-DRG ECF No.1, PagelD.6 Filed 05/02/20 Page 6 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

VII. Exhaustion of Administrative Remedies Administrative Procedures
The Prison Litigation Reform Act (““PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
f ve
[-] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

Midland County J ail

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

o ves

[] No
(_] Do not know

Cc. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[_] Yes
no

[] Do not know

If yes, which claim(s)?

Page 6 of 11
 

 

Case 2:20-cv-11328-GCS-DRG ECF No.1, PagelD.7 Filed 05/02/20 Page 7 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?
|

Yes

[] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[_] Yes
[-] No

E. If you did file a grievance:

1. Where did you file the grievance?

 

ZT Filed it tw Wr tiny ancl ont the osu mcling.,
i

2. What did you claim in your grievance?

Medical Mal paact ict and Malteeatwent 6 y Advanced Cothée” seal
Healt, INC.

 

3. What was the result, if any?

 

L wns dewich teatwent By Op. chellane al Lt Randall, Sot
“Clos, 5qf White. SY De chellans anh Lf Raney Sq

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

BEeCaust of thucnts oF Harm , And isolation,

LT was theeaten By state aml rat Fone af lyn
from Covid -(7 By tall, And put tito thé-Hol€.

Page 7 of 11

 
   

Viol at! on cdsk S2€ovefiges tN E BRe ECF No. 1, PagelD.8 Filed 05/02/20 padfoe gifs -2020

Midland County Jail Grievance Form

 

Appeal Step1_ Step 2 Step 3 ,
ONCE Again Tin Ksking fot 4 He Pacorck onl & ‘ants Complaint, And the Hoye of yi
Describe the nature of your complaint: | d N 4
Medical Ma PRACTICE ) AN

 

Maltreatment By Advanced Concéctional Health Cage INC,

By Not Alloosivg ve to Stewhzé aot only mu sleep Ayn

C- “Pap Mask and hasé Fuewy iat, Kw outing "that with

the Cowick-1% stil luce och x nivaht spat bo Su wrthout m
Mast being steel lizéel, andl Mu Vn ashive thy Hrtove ltly  Cheane]
igre ANc tout ba the  eléan ‘aaaichin [¢ Sub yest me LUZAl
Mote to Covid-(Y Knaome Ihave astra And Marot

Respite tony problems, The tr eokca| Ste PE, Doctor, Lt. Kanclal ra

Captaln Atk A Avante that my mas and ach'yé Keeps af ALLE, MAKES

tue negiect Malum in Se, A Viola tesm Cue yhts. Duck $3 cK
And foe my male ji Sey el Steal Ze AS asl ke as UD 8 al ‘Ce wh «

gnature

Cor 0. Daniell ( 08s Q. Neé wack |
neclled by Deputy Ven § Date and Time 4 [J 7 [p00 (C00 Ae
Date and Time

Returned by Deputy.

 

 

Response to Step | , step 2 , step 3

All GlVanaces Need Ay be subm,tled
Via the Kiesk wih fhe Pod.

10
Shift Leader Signature Mees Date and vil? ih eM (diac e

Jail Management Signature Date and Time

 

 

 

 

 

 

 

 
T he NEN REP PES ERLE AH OC cata dyed Emotion A RRC Spigitun)
Pain ancl chutess. Lv ASked medical stafl Bacbea Tasha, and
(sr. Chelan that 56 Aduanicel Correctional Health cee can
Provide the Tap wotch Care fog. me tay cegands +o m4
2s pithe Lssués in voling te Stéalentlon!
of mw C-Fay mask Hos, Machin€ ort Ss clean, pid

male Gute that Evy on€ Lew Nel ME WEAKS A &tASh ON
A dni Basics To IN SULE A/O fudthes Késpit Por uae

to Ms “bey my Jud ¢ fe: CALDEN TEN So HHAt hé
CAN unt Sut my Cull Con stifutianal Cig hrs ARC
P go Lectecl. You t help And pan cdi ate RES ponst ir \{

be qeeny Rppseciatiel .

eespectelly
Requested }
‘ole! A erticlh Fro St

Co a q
O. Duruell Fay RL

a
 

Case 2:20-cv-11328-GCS-DRG ECF No.1, PagelD.10 Filed 05/02/20 Page 10 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F. If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

N/A

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

nt /A

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

 

PLease view the Attachments, [+ Kauchall Kefuce to grand

oy: . . . t
(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

 

VIII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

["] Yes
No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
 

Case 2:20-cv-11328-GCS-DRG ECF No. 1, PagelD.11 Filed 05/02/20 Page 11 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?
Wes
[-] No
B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is

more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
phainits) Ma. Cory Odell Detere k
Defendant(s) Counect CALE Solutions ANd Till Wlpeew), R.A.

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

Easteen Disterct

3. Docket or index number

 

3219 - cv = 13105 ©

 

 

4. Name of Judge assigned to your case

David &. Grand

 

5. Approximate date of filing lawsuit

CANT Re ntb bel.

 

6. Is the case still pending?
Yes
[-] No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Cc. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11
Case 2:20-cv-11328-GCS-DRG ECF No.1, PagelD.12 Filed 05/02/20 Page 12 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

[_] Yes
No

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintiff(s) Ki /A
Defendant(s) Nl [ A

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)

N/A

 

3. Docket or index number

N/A

4. Name of Judge assigned to your case

 

N/A
N/A

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

[_] Yes
["] No
If no, give the approximate date of disposition {I [ A

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

ui /A

 

Page 10 of 11
Case 2:20-cv-11328-GCS-DRG ECF No. 1, PagelD.13 Filed 05/02/20 Page 13 of 14

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

IX.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: “ a0 a0

Signature of Plaintiff 0; owl O. Derick

Printed Name of Plaintiff \ C one Q- De RR ick
Prison Identification # + 103 77 5
Prison Address {105 FA st Te E Daivé

Mid land mi 4864

ty State Zip Code
B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page 11 of 11
 

 

 

Mi. Coy 0. Deetic i 103 775
fO8 Fast Dc: Nb.

VEY £ & "S eee aA Bry? eS iia gk

aE OAL Far EE,

        

 

! ae
e i r
PE dd tae) Moc waa ,
f "Barn Swallow
t f . \
® 4 ¥64e Th iO ds 1 L. é Vin | I ited ot AteES Ca. tt hsust
Oo ~ a” : - ,
SioxCienk af HS ET
N Lt ay f mre rr . Fi t
: ASL WeLAtAy SHE, BES
o : . “ ro 7 sg
3 Q E C E [ V E ' ~ Sb! ‘w ; dee _ '
i The writer of thi Defeat Micw gan
| <t ean eat iP ~ MAY 1 3 2020 } \ > 7)
od ‘wadland M148642 CLERK'S OFFICE Jf f 206 * ali
/ oo, U.SDISTRICT COURT °
DB h 4eeee-277 758 Wiad pepyedlipalihial
ia
9102 sdSNO oS ANIINOD UINNSNOD LS0d %0E HUM FQVA ONY TEV IOAITY SI dO TIAN SIL HeLdelo 2OSd
XI

d
o
Zz
LL
O
LU
O
Oo
a
Y)
O
o
co
NI
oO
4
“I
>
2
oO
N
N
w
n
©
O

orc . -G P 2) ep

 

 

 
